Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered April 17, 2006, convicting defendant, after a jury trial, of coercion in the second degree and harassment in the first degree, and sentencing him to a conditional discharge for a period of one year with 150 hours of community service and a $500 fine, unanimously affirmed.
Defendant has not established any compelling factor warranting dismissal in the interest of justice (see generally People v Insignares, 109 AD2d 221 [1985], lv denied 65 NY2d 928 [1985]). We see no reason to relieve defendant of any immigration consequences that may flow from his acts of misconduct against his wife. To the extent defendant is arguing that the verdict was based on legally insufficient evidence or was against the weight of the evidence, we reject those claims (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Concur—Gonzalez, P.J., Catterson, Moskowitz, Renwick and Richter, JJ.